Appeal by an insurance carrier from a decision and an award made by the Workmen’s Compensation Board. The award was for a 25% loss of the right hand and for disability benefits due to injuries sustained in an industrial accident by claimant who had initially signed and verified a duly filed doing business or partnership certificate of the employer partnership covered by appellant’s policy. The issue was one of coverage and was determinable by whether in truth and in fact claimant was a partner or only an employee of the partnership when he Was injured. Upon this there was conflicting evidence. The finding that he was an employee only is supported by substantial evidence. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 965.]